Exhibit 10.2

JUNIPER NETWORKS, INC.

2008 EMPLOYEE STOCK PURCHASE PLAN

As amended and restated as of May 25, 2017

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock through
accumulated payroll deductions. The Company’s intention is to have the Plan
qualify as an “employee stock purchase plan” under Section 423 of the Code (the
“423(b) Plan”), although the Company makes no undertaking nor representation to
maintain such qualification. The provisions of the 423(b) Plan, accordingly,
will be construed so as to extend and limit Plan participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423 of the
Code. In addition, this Plan document authorizes the grant of rights to purchase
stock that do not qualify under Section 423(b) of the Code (“Non-Section 423(b)
Plan”) pursuant to rules, procedures or sub-plans adopted by the Board or
Committee designed to achieve tax, securities law or other Company compliance
objectives in particular locations outside the United States. Such references to
the Plan include the 423(b) and the Non-Section 423(b) Plan components.

If grants are intended to be made under the Non-Section 423(b) Plan, they will
be designated as such at the time of grant.

2. Definitions.

(a) “Administrator” means the Board or any Committee designated by the Board to
administer the Plan pursuant to Section 14.

(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

(c) “Board” means the Board of Directors of the Company.

(d) “Change in Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or

(iv) A change in the composition of the Board occurring within a two (2) year
period, as a result of which less than a majority of the Directors are Incumbent
Directors. “Incumbent Directors” means Directors who either (A) are Directors as
of the effective date of the Plan, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Directors at the time of such election or nomination (but will

 

1



--------------------------------------------------------------------------------

not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of Directors to the
Company).

(e) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.

(f) “Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.

(g) “Common Stock” means the common stock of the Company.

(h) “Company” means Juniper Networks, Inc., a Delaware corporation.

(i) “Compensation” means an Employee’s base straight time gross earnings and
commissions, exclusive of payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses, sales commission, and other
compensation.

(j) “Designated Subsidiary” means any Parent or Subsidiary that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan.

(k) “Director” means a member of the Board.

(l) “Employee” means any individual who is a common law employee of an Employer
and is customarily employed for at least twenty (20) hours per week and more
than five (5) months in any calendar year by the Employer, provided, however
that under the Non-Section 423(b) Plan, the Board or Committee appointed by the
Board may determine that Employees are eligible to participate in the Plan even
if they are employed for less than twenty (20) hours per week or less than five
(5) months in any calendar year by the Employer, if such Employee has a right to
participate in the Plan under applicable law. For purposes of the Plan, the
employment relationship will be treated as continuing intact while the
individual is on sick leave or other leave of absence that the Employer
approves. Where the period of leave exceeds three (3) months and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated on the
first day following three (3) months of such leave.

(m) “Employer” means any one or all of the Company and its Designated
Subsidiaries.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

(o) “Exercise Date” means the last day of each Offering Period.

(p) “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, its Fair Market Value will be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the date of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value will be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or

 

2



--------------------------------------------------------------------------------

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Administrator.

(q) “Fiscal Year” means the fiscal year of the Company.

(r) “New Exercise Date” means a new Exercise Date implemented by shortening any
Offering Period then in progress.

(s) “Non-Section 423(b) Plan” shall mean an employee stock purchase plan which
does not meet the requirements set forth in Section 423(b) of the Code, as
amended.

(t) “Offering Date” means the first Trading Day of each Offering Period.

(u) “Offering Period” means a period of approximately six (6) months during
which an option granted pursuant to the Plan may be exercised, commencing on the
first Trading Day on or after February 1 and terminating on the last Trading Day
in the period ending the following July 31, or commencing on the first Trading
Day on or after August 1 and terminating on the last Trading Day in the period
ending the following January 31. The duration and timing of Offering Periods may
be changed pursuant to Sections 4, 20 and 21.

(v) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(w) “Plan” means this Juniper Networks, Inc. 2008 Employee Stock Purchase Plan,
as amended from time to time, which includes a Section 423(b) Plan and a
Non-Section 423(b) Plan. Unless specified otherwise, references to the Plan
herein shall refer to the Section 423(b) Plan.

(x) “Purchase Price” means an amount equal to eighty-five percent (85%) of the
Fair Market Value of a share of Common Stock on the Offering Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price may
be determined for future Offering Periods pursuant to Section 20.

(y) “Section 423(b) Plan” means an employee stock purchase plan which is
designed to meet the requirements set forth in Section 423(b) of the Code, as
amended. The provisions of the 423(b) Plan shall be construed, administered and
enforced in accordance with Section 423(b) of the Code.

(z) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(aa) “Trading Day” means a day on which the national stock exchanges and the
Nasdaq System are open for trading.

3. Eligibility.

(a) Offering Periods. Any individual who is an Employee on a given Offering Date
will be eligible to participate in such Offering Period, subject to the
requirements of Section 5.

(b) Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Employee will be granted an option under the Plan (i) to the extent that,
immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own capital stock of the Company or any Parent or Subsidiary of the
Company and/or hold outstanding options to purchase such stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of the capital stock of the Company or of any Parent or Subsidiary of the
Company, or (ii) to the extent that his or her rights to purchase stock under
all employee stock purchase plans (as defined in Section 423 of the Code) of the
Company or any Parent or Subsidiary of the Company accrues at a rate which
exceeds twenty-five thousand

 

3



--------------------------------------------------------------------------------

dollars ($25,000) worth of stock (determined at the Fair Market Value of the
stock at the time such option is granted) for each calendar year in which such
option is outstanding at any time.

4. Offering Periods. The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after February 1 and August 1 each year, or on such other date as the
Administrator will determine. The Administrator will have the power to change
the duration of Offering Periods (including the commencement dates thereof) with
respect to future offerings without stockholder approval if such change is
announced at least five (5) days prior to the scheduled beginning of the first
Offering Period to be affected thereafter.

5. Participation. An Employee may participate in the Plan pursuant to Section
3(a) by (i) submitting to the Company’s payroll office (or its designee), on or
before a date prescribed by the Administrator prior to an applicable Offering
Date, a properly completed subscription agreement authorizing payroll deductions
in the form provided by the Administrator (which may be similar to the form
attached hereto as Exhibit A) for such purpose, or (ii) following an electronic
or other enrollment procedure prescribed by the Administrator.

6. Payroll Deductions.

(a) At the time a participant enrolls in the Plan pursuant to Section 5, he or
she will elect to have payroll deductions made on each pay day during the
Offering Period in an amount not exceeding ten percent (10%) of the Compensation
which he or she receives on each pay day during the Offering Period. The
Administrator, in its discretion, may decide that an Employee may submit
contributions to the Non-Section 423(b) Plan by means other than payroll
deductions. A participant’s subscription agreement will remain in effect for
successive Offering Periods unless terminated as provided in Section 10 hereof.

(b) Payroll deductions for a participant will commence on the first pay day
following the Offering Date and will end on the last pay day prior to the
Exercise Date of such Offering Period to which such authorization is applicable,
unless sooner terminated by the participant as provided in Section 10 hereof.

(c) All payroll deductions made for a participant will be credited to his or her
account under the Plan and will be withheld in whole percentages only. A
participant may not make any additional payments into such account.

(d) A participant may discontinue his or her participation in the Plan as
provided in Section 10, or may decrease the rate of his or her payroll
deductions during the Offering Period by (i) properly completing and submitting
to the Company’s payroll office (or its designee), on or before a date
prescribed by the Administrator prior to an applicable Exercise Date, a new
subscription agreement authorizing the change in payroll deduction rate in the
form provided by the Administrator for such purpose, or (ii) following an
electronic or other procedure prescribed by the Administrator. If a participant
has not followed such procedures to change the rate of payroll deductions, the
rate of his or her payroll deductions will continue at the originally elected
rate throughout the Offering Period and future Offering Periods (unless
terminated as provided in Section 6(d)). The Administrator may, in its sole
discretion, limit the nature and/or number of payroll deduction rate changes
that may be made by participants during any Offering Period. Any change in
payroll deduction rate made pursuant to this Section 6(d) 0 will be effective as
of the first full payroll period following five (5) business days after the date
on which the change is made by the participant.

(e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b), a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during an Offering
Period. Subject to Section 423(b)(8) of the Code and Section 3(b) hereof,
payroll deductions will recommence at the rate originally elected by the
participant effective as of the beginning of the first Offering Period which is
scheduled to end in the following calendar year, unless terminated by the
participant as provided in Section 10.

(f) At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of, the
participant must make adequate provision for the Company’s or Employer’s

 

4



--------------------------------------------------------------------------------

federal, state, or any other tax withholding liability payable to any authority,
national insurance, social security or other tax withholding obligations, if
any, which arise upon the exercise of the option or the disposition of the
Common Stock. At any time, the Company or the Employer may, but will not be
obligated to, withhold from the participant’s compensation the amount necessary
for the Company or the Employer to meet applicable withholding obligations,
including any withholding required to make available to the Company or the
Employer any tax deductions or benefits attributable to the sale or early
disposition of Common Stock by the Employee.

7. Grant of Option. On the Offering Date of each Offering Period, each Employee
participating in such Offering Period will be granted an option to purchase on
each Exercise Date during such Offering Period (at the applicable Purchase
Price) up to a number of shares of Common Stock determined by dividing such
Employee’s payroll deductions accumulated prior to such Exercise Date and
retained in the Employee’s account as of the Exercise Date by the applicable
Purchase Price; provided that in no event will an Employee be permitted to
purchase during any twelve (12) month period more than six thousand (6,000)
shares of the Common Stock (subject to any adjustment pursuant to Section 19),
and provided further that such purchase will be subject to the limitations set
forth in Sections 3(b) and 13. The Employee may accept the grant of such option
with respect to any Offering Period under the Plan, by electing to participate
in the Plan in accordance with the requirements of Section 5. The Administrator
may, for future Offering Periods, increase or decrease, in its absolute
discretion, the maximum number of shares of Common Stock that each Employee may
purchase during each Offering Period. Exercise of the option will occur as
provided in Section 8, unless the participant has withdrawn pursuant to
Section 10. The option will expire on the last day of the Offering Period.

8. Exercise of Option.

(a) Unless a participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to option will be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. No
fractional shares of Common Stock will be purchased; any payroll deductions
accumulated in a participant’s account which are not sufficient to purchase a
full share will be retained in the participant’s account for the subsequent
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10. Any other funds left over in a participant’s account after the
Exercise Date will be returned to the participant. During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.

(b) If the Administrator determines that, on a given Exercise Date, the number
of shares of Common Stock with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Offering Date of the applicable Offering Period, or
(ii) the number of shares of Common Stock available for sale under the Plan on
such Exercise Date, the Administrator may in its sole discretion provide that
the Company will make a pro rata allocation of the shares of Common Stock
available for purchase on such Offering Date or Exercise Date, as applicable, in
as uniform a manner as will be practicable and as it will determine in its sole
discretion to be equitable among all participants exercising options to purchase
Common Stock on such Exercise Date, and continue all Offering Periods then in
effect or terminate all Offering Periods then in effect pursuant to Section 20.
The Company may make a pro rata allocation of the shares available on the
Offering Date of any applicable Offering Period pursuant to the preceding
sentence, notwithstanding any authorization of additional shares for issuance
under the Plan by the Company’s stockholders subsequent to such Offering Date.

9. Delivery. As soon as reasonably practicable after each Exercise Date on which
a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each participant the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator. No participant will have any
voting, dividend, or other stockholder rights with respect to shares of Common
Stock subject to any option granted under the Plan until such shares have been
purchased and delivered to the participant as provided in this Section 9.

10. Withdrawal.

 

5



--------------------------------------------------------------------------------

(a) A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s payroll office (or
its designee) a written notice of withdrawal in the form prescribed by the
Administrator for such purpose (which may be similar to the form attached hereto
as Exhibit B), or (ii) following an electronic or other withdrawal procedure
prescribed by the Administrator. All of the participant’s payroll deductions
credited to his or her account will be paid to such participant promptly after
receipt of notice of withdrawal and such participant’s option for the Offering
Period will be automatically terminated, and no further payroll deductions for
the purchase of shares will be made for such Offering Period. If a participant
withdraws from an Offering Period, payroll deductions will not resume at the
beginning of the succeeding Offering Period, unless the participant re-enrolls
in the Plan in accordance with the provisions of Section 5.

(b) A participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

11. Termination of Employment. Upon a participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
participant’s option will be automatically terminated.

12. Interest. No interest will accrue on the payroll deductions of a participant
in the Plan, unless required by Applicable Laws.

13. Stock.

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Common Stock
which will be made available for sale under the Plan will be thirty-five million
(35,000,000) shares.

(b) Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.

(c) Shares of Common Stock to be delivered to a participant under the Plan will
be registered in the name of the participant or, at the sole discretion of the
Company, in the name of the participant and his or her spouse.

14. Administration.

The Plan will be administered by the Board or a Committee appointed by the
Board, which Committee will be constituted to comply with Applicable Laws. The
Administrator will have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Administrator will, to the full extent permitted by
law, be final and binding upon all parties. Notwithstanding any provision to the
contrary in this Plan, and, with respect to the Section 423(b) Plan, to the
extent permissible under Code Section 423 and proposed or final Treasury
Regulations promulgated thereunder (and other Internal Revenue Service
guidance), the Administrator may adopt rules or procedures relating to the
operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures for jurisdictions outside of the
United States. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
handling payroll deductions, making of contributions to the Plan, defining
eligible Compensation, establishment of bank or trust accounts to hold payroll
deductions, conversion of local currency, obligations to pay payroll tax,

 

6



--------------------------------------------------------------------------------

determination of beneficiary designation requirements, withholding procedures
and handling of stock certificates which vary with local requirements.

The Administrator may also adopt rules, procedures or sub-plans applicable to
particular Subsidiaries or locations, which sub-plans may be designed to be
outside the scope of Code Section 423. The rules of such sub-plans may take
precedence over other provisions of this Plan, but unless otherwise superseded
by the terms of such sub-plan, the provisions of this Plan shall govern the
operation of such sub-plan. To the extent inconsistent with the requirements of
Section 423, such sub-plan shall be considered part of the Non-Section 423(b)
Plan, and rights granted thereunder shall not be considered to comply with Code
Section 423.

15. Designation of Beneficiary.

(a) At the sole discretion of the Administrator, a participant may file a
designation of a beneficiary who is to receive any shares of Common Stock and
cash, if any, from the participant’s account under the Plan in the event of such
participant’s death subsequent to an Exercise Date on which the option is
exercised but prior to delivery to such participant of such shares and cash. In
addition, a participant may file a designation of a beneficiary who is to
receive any cash from the participant’s account under the Plan in the event of
such participant’s death prior to exercise of the option. If a participant is
married and the designated beneficiary is not the spouse, spousal consent will
be required for such designation to be effective.

(b) Such designation of beneficiary may be changed by the participant at any
time by notice in a form determined by the Administrator. In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company will deliver such shares and/or cash to the executor or administrator of
the estate of the participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.

(c) All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time.

16. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition will be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.

17. Use of Funds. The Company may use all payroll deductions received or held by
it under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such payroll deductions. Until shares of Common Stock are
issued, participants will only have the rights of an unsecured creditor with
respect to such shares.

18. Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees at least
annually, which statements will set forth the amounts of payroll deductions, the
Purchase Price, the number of shares of Common Stock purchased and the remaining
cash balance, if any.

19. Adjustments, Dissolution, Liquidation, Merger or Change in Control.

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made

 

7



--------------------------------------------------------------------------------

available under the Plan, will, in such manner as it may deem equitable, adjust
the number and class of Common Stock which may be delivered under the Plan, the
Purchase Price per share and the number of shares of Common Stock covered by
each option under the Plan which has not yet been exercised, and the numerical
limits of Sections 7 and 13.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option will be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10
hereof.

(c) Merger or Change in Control. In the event of a merger or Change in Control,
each outstanding option will be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period with respect to which such option
relates will be shortened by setting a New Exercise Date and will end on the New
Exercise Date. The New Exercise Date will occur before the date of the Company’s
proposed merger or Change in Control. The Administrator will notify each
participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option will be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10
hereof.

20. Amendment or Termination.

(a) The Administrator, in its sole discretion, may amend, suspend, or terminate
the Plan, or any part thereof, at any time and for any reason; provided,
however, that adding additional shares available for sale under the Plan (other
than pursuant to Section 19(a)) shall require stockholder approval. If the Plan
is terminated, the Administrator, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to participants’ accounts which have not been used to purchase shares of Common
Stock will be returned to the participants (without interest thereon, except as
otherwise required under local laws) as soon as administratively practicable.

(b) Without stockholder consent and without limiting Section 20(a), to the
extent permitted by applicable provisions of law, the Administrator will be
entitled to amend the Offering Periods, determine the terms of new Offering
Periods (including, but not limited to (i) the length of such Offering Periods,
(ii) whether such Offering Periods will include one or more embedded Offering
Periods and/or (iii) whether such Offering Periods will have an automatic
restate or reset provision), provide for overlapping Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Administrator determines in its sole discretion advisable which are
consistent with the Plan.

(c) In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

 

8



--------------------------------------------------------------------------------

(i) amending the Plan to conform with the safe harbor definition under Statement
of Financial Accounting Standards 123(R), including with respect to an Offering
Period underway at the time;

(ii) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

(iii) shortening any Offering Period by setting a New Exercise Date, including
an Offering Period underway at the time of the Administrator action;

(iv) reducing the maximum percentage of Compensation a participant may elect to
set aside as payroll deductions; and

(v) reducing the maximum number of shares a participant may purchase during any
Offering Period.

Such modifications or amendments will not require stockholder approval or the
consent of any Plan participants.

21. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

22. Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23. Term of Plan. The Plan will continue in effect until February 25, 2028,
unless sooner terminated under Section 20.

24. Reimbursement of Taxes. The Administrator shall have the discretion to
require reimbursement from any Plan participant in full for any liability that
the Company or the Employer incurs towards any tax paid or payable in respect to
participant’s participation in the Plan, the grant of any option pursuant to the
Plan, or the exercise of participant’s option, provided that such reimbursement
is provided for in the subscription agreement. The Company may require security
for such reimbursement of taxes as a precondition to participant participating
in the Plan, the grant of any option, or the exercise of this option on behalf
of Participant. The Administrator shall have the authority to approve additional
documents or forms which may be requested by the Company for such security,
collection or otherwise for reimbursement of such taxes to the Company.

25. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

 

9